Citation Nr: 1232494	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  96-37 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include on a direct basis or as secondary to service-connected residuals of a stress fracture of the left inferior pubis ramus.  

2.  Entitlement to service connection for a right knee disability, to include on a direct basis or as secondary to service-connected residuals of a stress fracture of the left inferior pubis ramus.  

3.  Entitlement to service connection for a left knee disability, to include on a direct basis or as secondary to service-connected residuals of a stress fracture of the left inferior pubis ramus.  

4.  Entitlement to service connection for a left shoulder disability, to include on a direct basis or as secondary to service-connected residuals of a stress fracture of the left inferior pubis ramus.  

5.  Entitlement to service connection for a right hip disability, to include on a direct basis or as secondary to service-connected residuals of a stress fracture of the left inferior pubis ramus.  


REPRESENTATION

Appellant represented by:	 The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to November 1991.  

These matters are on appeal to the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A Travel Board hearing was held in November 1998 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  In subsequent years, the Board remanded the case on numerous occasions.  In August 2006, however, each of the claims currently on appeal was denied.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a June 2004 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claims to be remanded so that additional VA examinations or addendum reports could be conducted or added to the record.  This was necessary because while there were various VA examinations of record, they were inadequate to answer questions of etiology as to the claims for service connection for disabilities of the cervical spine, right knee, left knee, left shoulder, and right hip.  

In November 2008, the Board remanded the claims for contemporaneous examination which will be discussed in detail below.  In January 2011, the Board remanded the claims again to obtain additional statement by the VA examiner who conducted the VA examination in 2010.  The case has now been returned for further appellate consideration.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's cervical spine disability preexisted her entrance to active duty.  

2.  The competent and probative evidence of record fails to show that the Veteran's preexisting cervical spine disability was aggravated by her military service.  

3.  The competent and probative medical evidence does not associate chronic cervical strain to the Veteran's military service or to service-connected residuals of a stress fracture of the left inferior pubis ramus.  

4.  There is clear and unmistakable evidence that the Veteran's right knee disability preexisted her entrance to active duty.  

5.  The competent and probative evidence of record fails to show that the Veteran's preexisting right knee disability was aggravated by her military service.  

6.  The competent and probative medical evidence does not associate right knee medial meniscus tear, chondromalacia, and degenerative arthritis to the Veteran's military service or to service-connected residuals of a stress fracture of the left inferior pubis ramus.  

7.  The competent and probative medical evidence does not associate left knee chondromalacia, medial meniscus tear, and degenerative arthritis to the Veteran's military service or to service-connected residuals of a stress fracture of the left inferior pubis ramus.  

8.  The competent and probative medical evidence does not associate left shoulder degenerative signs, bursitis, or tenosynovitis in the acromioclavicular joint to the Veteran's military service or to service-connected residuals of a stress fracture of the left inferior pubis ramus.  

9.  The competent and probative medical evidence does not associate right hip bursitis and degenerative arthritis to the Veteran's military service or to service-connected residuals of a stress fracture of the left inferior pubis ramus.  


CONCLUSIONS OF LAW

1.  The presumption of soundness has been rebutted as to the claims of service connection for a cervical spine and right knee disability.  38 U.S.C.A. § 1132 (West 2002 & Supp. 2011); VAOPGCPREC 3-03 (July 16, 2003).  

2.  A cervical spine disability was not incurred or aggravated in military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.310 (2011).  

3.  A right knee disability was not incurred or aggravated in service, and is not proximately due to or the result of a service-connected disability, and arthritis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

4.  A left knee disability was not incurred or aggravated in service and is not proximately due to or the result of a service-connected disability, and arthritis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

5.  A left shoulder disability was not incurred or aggravated in service and is not proximately due to or the result of a service-connected disability, and arthritis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

6.  A right hip disability was not incurred or aggravated in service and is not proximately due to or the result of a service-connected disability, and arthritis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Under 38 U.S.C.A. § 5102  VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) , VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  

VA satisfied this duty by means of letters to the Veteran from the RO dated in May 2004 and November 2008.  By means of these documents, the Veteran was told of the requirements to establish service connection, of the reasons for the denial of her claim, of her and VA's respective duties, and she was asked to provide information in his possession relevant to the claims.  In addition to providing the VCAA laws and regulations, additional documents of record, to include the rating decisions of record, the SOC and SSOCs have included a summary of the evidence, all other applicable law and regulations, and a discussion of the facts of the case.  Such notice sufficiently placed the Veteran on notice of what evidence could be obtained by whom and advised her of her responsibilities if she wanted such evidence to be obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although the claims were initially denied prior to being provided VCAA laws and regulations, information regarding the enactment of VCAA after its passage was sent the Veteran by the RO in the above mentioned VCAA letters which included discussion of the VCAA laws and regulations.  A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  However, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error.  After receipt of the content-complying letters, her claims were readjudicated based upon all the evidence of record as evidenced by various SSOCs.  There is no indication that the disposition of her claims would not have been different had she received pre-AOJ adjudicatory notice pursuant to section 5103(a) and § 3.159(b).  Accordingly, any such error is nonprejudicial.  See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the November 2008 letter mentioned above.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  Various VA examinations were conducted in recent years addressing the etiology of currently diagnosed cervical spine, right knee, left knee left shoulder, and right hip conditions.  When necessary, additional exams were conducted to adequately address the medical questions before the Board and addendum statements were obtained.  In total, it is concluded that examiners have reviewed the claims file and based their decisions on review of the file, the claimant's medical history, and physical examinations.  The Board has determined that the evidence of record is sufficient to make a decision regarding the claims on appeal without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2011).  

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011).  

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  at (b)(1).  

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.   The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2011).  

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2011).  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322 (2011).  

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002 & Supp. 2011); see also 38 C.F.R. § 3.306 (2011); Jensen, 19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Background

Private medical treatment records beginning in June 1984 reflect right knee complaints through early 1986 that were assessed as probable patellar tendonitis.  It was reported that the claimant was in a motor vehicle accident in July 1984 and had limited flexion that returned to normal.  She had no ligamentous instability but she did have intermittent aching.  

The Veteran's STRs regarding the cervical spine (neck), knees, the left shoulder, and right hip show an unremarkable enlistment physical examination including medical history.  A June 1990 report notes the complaint of leg ache of several days.  The knees had full range of motion, no laxity or crepitus or effusion, but she had mild thigh pain to palpation.  This was assessed as nonspecific thigh pain.  

A bone scan in October 1990 in connection with the left pubis stress fracture was read as unremarkable except for mild stress related changes in the right medial tibial condyle.  The impression was findings consistent with a stress fracture of the left pubis ramus.  A clinical record entry in November 1990 noted a full range of motion of the hips, and hip pain of both hips in December 1990 was characterized as out of proportion.  A May 1991 medical evaluation board report showed the neck was fully mobile without masses or tenderness, and the extremities were described as within normal limits.  A physical evaluation board examination showed stress fracture of the left inferior pubis ramus.  A clinical record entry in May 1991 noted the Veteran's complaint of left knee (and left ankle pain), with the inconsistent examination findings assessed as rule out malingering.  Another bone scan confirmed the left pubis ramus fracture.  A follow-up report in May 1991 reflected that the knee felt better and that she had no new complaints.  

VA clinical records in March 1992 note the Veteran's complaint of upper back and neck pain.  Also noted was left shoulder pain with a history of similar pain after a fall the previous year.  The diagnosis was left thoracic paraspinal muscle spasms.  In June 1992, neck and shoulder pain and recurrent muscle spasms were noted.  

The initial VA examination in June 1992 shows an essentially normal neck and unremarkable lower extremities, with no swelling or deformity in any joints of the legs.  She denied an injury to the left lower extremity joints.  

The previously mentioned private medical treatment records continue through November 1992.  There is no reference to any claimed joint in the record of treatment after her release from military service in November 1991.  

The VA records show a pain assessment in 1995 which notes that an unremarkable left shoulder, thoracic, and cervical spine were shown on X-rays obtained in February 1992 and March 1992.  A cervical spine X-ray in September 1994 was interpreted as showing a probable old deformity, subluxation of C1, that was likely a result of old trauma.  X-rays of the right hip and cervical spine in September 1994, October 1994, and January 1995 were unremarkable and the March 1995 X-rays of the pelvis and the right hip were also reported as unremarkable.  The report of a VA psychiatric hospitalization in August 1994 notes that the Veteran complained of neck spasms that were aggravated by her symptoms.  

The Veteran was seen by a VA examiner in March 1995 for right hip pain.  At that time, there was right hip strain with limitation of motion.  The examiner opined that there was no relationship between the right hip condition and the service-connected stress fracture of the inferior pubis ramus.  A VA general medical examiner in March 1995 made no reference to the left shoulder or to either knee or to the neck.  

VA clinical records show the complaint of right hip pain in May 1995, but that no pain was noted at the time of examination.  The examiner reported intact sensation, 5/5 motor function, and no deformity, swelling or tenderness.  This was diagnosed as chronic right hip and buttock pain.  The summaries of VA hospital admissions from September 1994 through July 1996 are pertinently unremarkable.  However during a hospitalization from June 1995 to January 1996, there is a reference to "arthritic type complaints" directed to the left knee and it was aspirated twice during this admission.  A clinical record in December 1995 shows right hip pain, with the range of motion reported as equal to the nonsymptomatic left hip.  This was assessed as right hip, right posterior inferior buttock pain that appeared to be localized in the hamstring insertion ischial tuberosity (hamstring pull).  VA clinical records in January 1996 and June 1996 refer to chondromalacia patella, greater on the left, and in January 1996 there is also a question of left knee bursitis.  

The Veteran's claim of arthritis in August 1996 mentions the left shoulder and the left knee.  According to the record, there were no objective findings consistent with arthritis and the only active finding was consistent with patellofemoral syndrome.  In November 1996 left knee complaints were assessed as likely chondromalacia patella of the left knee.  There was a reference to recent normal X-rays.  There was no diagnosis for the neck.  

In her testimony in March 1997 the Veteran stated that she was treated for the right hip in service and it was still being treated.  (Hrg. tr. at 1-3, 9.)  She had been treated for the left side and the left shoulder problems beginning during her time in service.  (Hrg. tr. at 7, 10.)  

In early 1997, the VA examiner noted that radiology reports showed a normal right hip and minimal arthritis of the left knee.  The general medical examiner noted a normal gait and a bilateral knee condition.  The mental status examiner noted she gave a history of arthritis of the left knee.  On the spine examination her complaints and the evaluation were directed to the lumbosacral spine.  The contemporaneous VA clinical reports noted bilateral knee pain complaints predominating with the X-rays in December 1998 reported as showing chondromalacia of both knees and left knee degenerative joint disease (DJD).  

The claimant's Board hearing testimony recalled no right hip problem before service and that problems beginning during service were related to the left hip.  (Hrg. tr. at 5, 8, 13.)  

VA clinical records dated early in 1999 refer to right trochanteric bursitis.  Upon VA examination in October 1999, there was right hip bursitis and bilateral knee strain.  X-rays showed minimal degenerative arthritis changes in the sacroiliac joints, minimal degenerative arthritis changes of both hips, and a suggestion of early minimal degenerative arthritic changes of both knees.  

The joints examiner in September 2002 reported regarding the cervical spine, the left shoulder, the knees, and right hip.  The Veteran reported no major injury to the cervical spine in her life.  Regarding the fracture of the left pubis ramus, she reported this caused stress on the right leg to ambulate with right trochanteric pain, but now the knees were more problematic, more on the right.  She recalled that the left shoulder pain developed with crutch use but she denied any limitation of motion and reported that infrequent flare-ups of pain remitted with rest.  The examiner reported that radiology studies showed mild degenerative changes of the right hip, degenerative changes in the medial compartment of both knees, mild degenerative change in the neck, and minimal degenerative signs in the acromioclavicular joint of the left shoulder.  

After the clinical evaluation, the examiner stated the Veteran had right greater trochanteric bursitis and did not feel it that it had much relationship to the pubis ramus fracture since it was intermittent and often resolved over more than a decade.  The examiner felt the bilateral knee pain was most debilitating and did not believe it was related to the original fracture or any injury as it was absent for a significant amount of time and crept up slowly.  The examiner did not believe the Veteran's neck pain was related to the cervical spine but to the musculoskeletal pain surrounding the trapezius muscle or some radiation from her headache.  A VA radiology examiner in September 2002 reported no significant bone or joint abnormality of the right hip, and narrowing of the left patellofemoral joint space.  

The VA neurology examiner in October 2002 noted no limitation of movement of the cervical spine, no pain on neck compression, and a normal neurologic examination.  On further review in January 2003, the examiner stated in summary that the Veteran did not have an X-ray abnormality of the cervical spine and did not have physical examination findings relative to the cervical spine.  The examiner stated the Veteran did not have a cervical spine injury related to the service-connected injury.  

VA clinical records in November 2002 note a history of long standing bilateral knee pain and that the Veteran denied any trauma to the knees.  The impression was bilateral patellofemoral and knee arthritis.  

A VA joints examiner in February 2003 reviewed the record and noted there appeared to be history of cervical and left shoulder strain during military service and that the Veteran stated she had no particular problem with the left shoulder now.  After examination that showed pain and tenderness with neck motion, the examiner reported cervical strain, and left shoulder strain with no residuals on examination.  The examiner concluded that it was more likely than not these conditions were indeed service-connected by way of symptoms and trauma that occurred in service but they were not related to the fractured pubis ramus.  

The same VA joints examiner reported in January 2005 that the claims file was reviewed in connection with the examination and that it documented a stress fracture of the "right" pelvis with "right" hip pain during service, and that the Veteran developed bilateral patellofemoral syndrome.  Additional diagnoses were residuals of stress fracture of the pelvis with right hip pain and bilateral patellofemoral syndrome with chondromalacia and arthritis of the left knee.  The examiner stated it was more likely than not that the current symptoms are indeed the same and related to the symptomatology the Veteran did have in the service.  

The January 2005 report from a VA rheumatology consultant noted that the Veteran was previously examined without finding any significant abnormality.  She reported occasional pain in the hips and constant pain in the knees.  The impression was chronic bilateral knee pain of unclear etiology. 

On further review of the record in June 2005, the VA examiner noted having previously stated that the Veteran's symptomatology of the knees and the right hip were indeed related to the conditions she had in service and this was documented by her medical records.  The examiner stated that all of her symptomatology was indeed related to the injuries and the hip and knee conditions she had in the service.  

After another review of the record, the same examiner stated in August 2005 that the claims file documented a pubis ramus fracture on the "left" side and that the Veteran now had complaints of knee and hip pain.  The examiner stated there was no documentation of any injuries to these areas in service.  The examiner opined that as a consequence it was not likely that current symptomatology with regard to the left knee and the right hip was related to the service-connected pubis ramus fracture but rather a separate etiology.  

As previously noted, the Board, in pertinent part, denied the claims on appeal in August 2006.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a June 2008 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  In the Board's November 2008 remand, it was noted that there had been many VA opinions provided pursuant to the various remands in the claims file.  It was specifically found, however, that the most recently obtained 2005 opinions (as summarized above) did not adequately address whether the disabilities on appeal were of service origin.  Specifically, it was noted that it had been reported that these conditions were related to a separate etiology but without notation of what the separate etiology was.  The Board remanded the claims for additional evidentiary development, to include additional orthopedic examination.  

Numerous statements, dated and added to the record in early 2009, attest to the severity of the Veteran's condition.  One affidavit referred to meeting the Veteran at occupational therapy about eight months previously.  The Veteran was being treated for her shoulder.  She used crutches and appeared to be in pain.  Her pelvis problems had resulted in back, shoulder, knee, and numerous other difficulties.  Another affidavit reflects that the Veteran was very active prior to hurting her pelvis in service.  After service, she used crutches and limped.  One friend reported that the Veteran started barber school but had to quit because her pelvic fracture resulted in pain in the back, feet, and shoulder.  

VA examination was conducted in March 2009.  At that time, the examiner noted that while a review had been made of the claims file, a detailed review was not possible due to the extensive size of the file.  Examination of the cervical spine concluded that the Veteran changed the way she used her body after the fracture and this "changed the alignment of her spine and it is as least as likely as not that her neck strain has resulted from residuals of her in-service injury."  Examination of the other joints concluded that it was "as likely as not that injury and wear to the joints used for weight bearing below the pelvis, as well as those used for reaching and support above the pelvis (for example with the crutches she now requires) have resulted from her original pelvic injury."  

Additional VA examination was conducted in April 2010 by an examiner who had not previously evaluated the Veteran.  The examiner reviewed the claims file and noted that the Veteran's medical history prior to entry into service included numerous injuries.  In the early 1970s, she had a car accident with low back injury.  In the late 1970s, her back was injured again in a work accident, as was the right knee in a separate incident.  Another car accident occurred in the 1980s.  

The final diagnoses included tear of the posterior horn of the medical meniscus of the right knee, tear of the lateral meniscus, degenerative change, and chondromalacia patella of the left knee, osteoarthritis of both knees, mild acromioclavicular joint impingement, subacromial bursitis, and biceps tenosynovitis of the left shoulder.  

It was opined that a neck condition, bilateral knee condition, left shoulder condition, and a right hip condition were less likely than not related to the service-connected stress fracture of the left inferior pubis ramus and more likely than not a result of normal age progression and normal progression of the Veteran's pre-military orthopedic condition.  It was also opined that these conditions were not aggravated beyond normal progression by the service-connected left inferior pubis ramus disorder, or by her time in military service.  

In an August 2010 report, the examiner who conducted VA examinations in 2005 noted that he had not reexamined the Veteran.  He noted that she had been examined multiple times in 2009 and again in 2010.  There had been no changes in symptomatology.  The physician noted that he had already given an opinion in working with the VA doctor in April 2010 about any relationship of these injuries and the different problems to her pelvic fracture.  His opinions had not changed.  

In an addendum report signed in August 2011, the VA examiner who conducted the April 2010 VA examination, stated that the claims file was again reviewed.  As before, it was noted that the Veteran was treated prior to military enlistment for lower back pain, right knee pain, and cervical spine pain due to multiple injuries that occurred prior to active duty.  Therefore, the examiner opined that these conditions did not have their initial onset during active service.  He further noted that these conditions were not aggravated beyond normal progression by the service-connected stress fracture of the left inferior pubis ramus, not by her time in service.  

According to the examiner, the Veteran did have her initial complaints associated with the left knee, left shoulder, and right hip while on active duty although there were no specific injuries to these areas.  The examiner opined that it would be resorting to pure speculation to determine if any currently diagnosed conditions in these anatomical areas were due to normal progression of her pre-military orthopedic conditions versus due to her actual military service time.  

Analysis

It is contended that service connection is warranted for disorders of the cervical spine, bilateral knees, left shoulder disorder, and right hip on a direct service connection basis or as secondary to service-connected residuals of a stress fracture of the left inferior pubis ramus.  

As to the cervical spine, although no such disability was noted on the entrance examination, the evidence, taken as a whole, constitutes clear and unmistakable evidence that the Veteran's cervical strain preexisted service.  On more than one occasion in the record, (e.g., examination reports in 2010 and 2011), it was noted that the Veteran's preservice medical history included injury to the cervical spine.  It is noted by the Board that the neck was initially found to be normal clinically.  For example, upon radiology in 1992 (and repeated radiology evaluations), no abnormality was noted upon X-ray.  A VA examiner in 2002 did not relate neck complaints to the cervical spine directly.  However, the examiner in January 2003 ruled out X-ray abnormality and concluded that the Veteran did not have a cervical spine injury related to a service-connected injury, which supported the assessment of no residuals from a strain by history.  Thus, the conclusion after comprehensive exam, was of no current disability of the cervical spine.  

Additional medical opinions were needed and after additional VA examination in 2009, it was concluded by one VA doctor that the Veteran's cervical spine condition was due to the residuals of stress fracture to the left inferior pubis ramus.  However, the Board finds that opinion to be of little probative value as it was admitted by the examiner that a detailed review of the claims file was not made.  As the examiner's opinion does not reference any of the many clinical findings made over the years regarding the cervical spine, it is of little value in making a determination.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  

As noted earlier, it was determined by two VA physicians working together in 2010 that the current cervical spine condition was related to the aging process, or to the Veteran's pre-military orthopedic conditions, and not the result of active service.  There was no aggravation beyond natural progression by service or the service-connected residuals of stress fracture of the left pubis ramus disorder.  The Board finds that the VA physicians working together have provided the evidence which is most probative as to the etiology of the Veteran's cervical spine condition.  The opinion is based on a review of her complete medical records and examination of the Veteran.  Thus, it takes into account the medical evidence in favor and against the claim, and makes references to specific physical findings set forth throughout the medical record.  This latter fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  

Moreover, one of the VA doctors noted in an addendum report in 2011 that as the Veteran had preservice cervical spine complaints, that condition did not have its initial onset during active duty.  He reiterated that this condition was not aggravated beyond normal progression by her service-connected residuals of stress fracture of the left inferior pubis ramus, nor by her time in military service.  

Similarly, as to the claim of service connection for a right knee disability, the record reflects right knee complaints prior to entry into service.  At that time, the Veteran's problem was assessed as probable patellar tendonitis.  During service, there were no complaints specific to the right knee, and the initial post service reference to such (right knee chondromalacia) was in 1998, with early degenerative changes initially reported in 1999.  A VA examiner in 2002 concluded that there was no relationship to the pubis ramus fracture or any injury.  The VA examiner in August 2005 corrected a previous erroneous interpretation of the record and thereby removed any support for the claim of service connection.  The Board finds the March 2009 examination report in favor of the Veteran's claims to be of little probative value as it was noted that the claims file was not reviewed in detail.  See Sklar, Reonal, Guerrieri, Swann, Gabrielson, and Gilbert.  

Moreover, more recently obtained exam reports in 2010 as provided by two VA physicians also opine that the Veteran's right knee condition was unrelated to military service or any incident therein.  Instead, it was more likely the result of normal age progression and normal progression of the Veteran's pre-military orthopedic condition which was not aggravated in service.  There was no aggravation beyond natural progression of the right knee by active service or by the service-connected left pubis ramus.  

Additionally, as to the claim of direct service connection for disorders of the left knee, it is noted that there were no objective findings to support complaints of left knee pain in May 1991, and it was not until 1996 that the Veteran again referred to the left knee.  Chondromalacia and bursitis were noted at this time, and DJD in the knee was noted several years later.  A VA examiner in 2002 concluded that there was no relationship to military service in view of the symptom history, to include that the Veteran denied any trauma.  VA rheumatologist in early 2005 found no clear etiology for left knee complaints.  A VA examiner in August 2005 also did not associate the left knee disability to service or to a service-connected disability after acknowledging a prior inaccurate assessment of the record.  As noted above, additional medical opinions were obtained in recent years.  Corroborating opinions were provided by two VA examiners in 2010 who assessed that the Veteran's left knee condition was not related to active service but due to the aging process and was not aggravated beyond natural progression by active service or the service-connected residuals of stress fracture of the left inferior pubis ramus.  In the 2011 addendum as provided by one these VA examiners, it was noted that while the Veteran had her initial complaint regarding the left knee during service, it would be pure speculation to find that this condition was of service origin or aggravated beyond natural progression during service or by a service-connected disorder.  

As to the left shoulder, it is noted that shortly after service discharge, the Veteran reported that he had been seen the year before for complaints in the upper neck and left shoulder with history of similar pain after a fall the previous year.  (This would have been during active service.)  Initial X-rays were interpreted as normal.  In June 1992, neck and shoulder pain and recurrent muscle spasms were noted.  However, there was no medical support for the claimed left shoulder arthritis until 1996.  Thereafter, a VA examiner noted in 2002 that there was musculoskeletal pain around the left trapezius muscle, but there was no opinion linking any current left shoulder condition to military service then or on reexaminations in 2003 or 2010.  Moreover, the examiner from 2010 reported in a 2011 addendum that while the Veteran had her initial complaint regarding the left shoulder during service, it would be pure speculation to find that this condition was of service origin or aggravated beyond natural progression during service or by a service-connected disorder.  


Finally, as to the claim for service connection for a right hip condition, no chronic right hip disorder was noted during service.  Moreover, a VA examiner in 1995 concluded that there was no relationship between the service-connected stress fracture of the left pubis ramus and the right hip condition that was identified at that time as a strain with limitation of motion.  Arthritis of the hip was reported thereafter, but the VA examiner in 2002 supported the earlier opinion by concluding that there was no relationship to military service for right trochanteric bursitis.  A VA examiner in August 2005 corrected an earlier inaccurate interpretation of the record, and, in essence, concurred with the previous opinions against direct or secondary service connection for the right hip disorder.  See Sklar, Reonal, Guerrieri, and Swann, supra.  And, as summarized above, the most recently obtained opinions regarding etiology in 2010, as well as the 2011 addendum report, do not support the claim that any current right hip disability is of service origin or due to a service-connected disability or that the right hip was aggravated beyond natural progression by the service-connected condition.  

Final Considerations

In reaching the above conclusions, the Board has not overlooked the Veteran's statements to his healthcare providers and to the RO or the lay statements submitted by others in support of her claims.  Moreover, as noted above, the Board finds that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  In this regard, the Board finds that whether cervical spine and right knee disabilities, which pre-existed military service, were aggravated by that 

military service, are questions that requires medical knowledge.  Moreover, it is also found that whether left knee, left shoulder, and right hip disorders are of service origin also require medical knowledge.  Therefore, the Board finds that the Veteran's opinion is not competent evidence as to the issues on appeal.  This is also true of the lay statements submitted in support of the claims.  Id.   Furthermore, the Board finds more competent and credible the opinions by the two VA physicians in 2010, as well as the August 2011 addendum than the lay claims by the Veteran or others.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claims.  


ORDER

Entitlement to service connection for a cervical spine disability, to include on a direct basis or as secondary to service-connected residuals of a stress fracture of the left inferior pubis ramus is denied.  

Entitlement to service connection for a right knee disability, to include on a direct basis or as secondary to service-connected residuals of a stress fracture of the left inferior pubis ramus is denied.  

Entitlement to service connection for a left knee disability, to include on a direct basis or as secondary to service-connected residuals of a stress fracture of the left inferior pubis ramus is denied.  

Entitlement to service connection for a left shoulder disability, to include on a direct basis or as secondary to service-connected residuals of a stress fracture of the left inferior pubis ramus is denied.  

Entitlement to service connection for a right hip disability, to include on a direct basis or as secondary to service-connected residuals of a stress fracture of the left inferior pubis ramus is denied.  




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


